Citation Nr: 9921164	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  95-22 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for hyperlordosis of the lumbosacral spine.

2.  Entitlement to service connection for bursitis and muscle 
strain of the left hip secondary to service-connected 
hyperlordosis of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1992 to April 
1994.

In a June 1997 decision, the Board of Veterans' Appeals (Board) 
remanded the issues of entitlement to an evaluation in excess of 
10 percent for hyperlordosis of the lumbosacral spine and 
entitlement to service connection for bursitis and muscle strain 
of the left hip to the Houston, Texas Regional Office (RO) for 
Department of Veterans Affairs (VA) examinations and additional 
development of the record.  A review of the record reflects that 
the requested VA examinations have been obtained.  Thus, the case 
has now been returned to the Board for appellate consideration.

The Board notes that in a January 1998 letter, the veteran 
informed the Houston, Texas RO that she had relocated to 
Birmingham, Alabama and requested that her claims folder be sent 
to the Montgomery, Alabama RO.  Consequently, the Houston, Texas 
RO transferred the veteran's claims folder to the Montgomery, 
Alabama RO.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The weight of the probative and competent evidence shows that 
hyperlordosis of the lumbosacral spine is manifested by moderate 
limitation of motion of the lumbosacral spine with pain and 
weakened movement.

3.  Upon VA examination dated in June 1998, the examiner opined 
that a left hip disorder was present and it was at least as 
likely as not that the condition was related to the veteran's 
service-connected hyperlordosis of the lumbosacral spine.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 20 percent for 
hyperlordosis of the lumbosacral spine have been met..  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.20, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292 (1998).

2.  Bursitis and muscle strain of the left hip are proximately 
due to or the result of service-connected hyperlordosis of the 
lumbosacral spine.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Upon enlistment examination dated in September 1992, the 
veteran's spine and musculoskeletal system were clinically 
evaluated as normal.  Relevant service medical records reflect 
complaints of low back pain with left radicular symptoms and left 
hip pain.  Increased pain with prolonged standing or marching was 
noted.  An October 1993 radiographic report of the left hip 
revealed no evidence of fracture, dislocation or findings of 
significance.  The osseous structures were noted as normal in 
appearance.  Various relevant assessments of lumbosacral strain, 
low back pain with radiation to the left hip, low back pain with 
left hip pain, hip muscle pain, and severe hyperlordosis of the 
lumbosacral spine were noted.  In a March 1994 treatment record 
it was noted that x-ray examination revealed a lumbosacral angle 
of 90 degrees, indicative of severe hyperlordosis.  Back flexion 
was noted as to 70 degrees.  

Relevant VA treatment records dated from May 1994 to October 1994 
reflect complaints of low back pain and left hip pain when 
walking.  Various assessments of bursitis in the left hip and 
lumbar strain were noted.  

A June 1994 radiographic report of the left hip reflects no 
evidence of active disease or acute trauma and no significant 
abnormality for age.  An impression of an essentially negative 
examination was noted.  An August 1994 radiology report of the 
lumbosacral spine and left hip reflects no evidence of fracture, 
dislocation or arthritis.  

An October 1994 radiology report of the lumbosacral spine 
reflects the vertebral bodies were well aligned and disc spaces 
were preserved.  It was noted no osteophytes or syndesmophytes 
were seen.  A dense line projecting through the middle of the 
body of L5 was noted as probably representing an embryological 
vestigial remnant.  

A November 1994 magnetic resonance imaging (MRI) report reflects 
an impression of mild central bulge at L4-L5 and no evidence of 
disc herniation.  

Upon VA orthopedic examination dated in November 1994, the 
veteran complained of left hip pain apparently associated with 
low back pain.  The examiner noted the veteran could walk easily 
on both toes and heels when requested to do so.  The examiner 
also noted no evidence of a limp was detected during the 
examination and there was no difficulty in walking without a 
cane.  Range of motion was noted as approximately 85 degrees 
forward bending, 35 degrees extension, 35 degrees bilateral 
bending, and 30 degrees bilateral rotation.  It was noted that no 
specific pain was elicited during range of motion maneuvers.  

The examiner noted tenderness and apparent overreaction to touch 
in the lumbosacral junction, in the left buttock area, and in the 
left sacroiliac joint area.  Leg lengths were noted as equal and 
straight leg raising was negative to 80 degrees.  Muscular 
strength appeared to be normal.  Diagnoses of hyperlordosis of 
the lumbosacral spine which is congenital and developmental, not 
related to injury; left buttock pain of undetermined etiology; 
and considerable psychological overlay with inappropriate Waddell 
signs throughout the examination were noted.

Private chiropractic records dated from January 1998 to March 
1998 reflect treatment for low back and hip pain.  In a January 
1998 record, range of motion in the "dorso-lumbar" area was 
noted as 25 degrees extension, left rotation to 90 degrees with 
pain, and bilateral lateral flexion to 40 degrees.

Upon VA spine examination dated in June 1998, the examiner noted 
the veteran did complain of pain on a daily basis as well as 
stiffness.  The veteran reported no fatigability and no lack of 
endurance.  The veteran reported that the only lack of endurance 
she had was that she would be unable to run if she stood in place 
for an hour or more.  The veteran did not know whether she had 
any weakness.  Humid weather and menstruation were noted as 
precipitating causes.  Advil, heat, and hot bath soaks were noted 
as alleviating factors.  The examiner noted a 10 percent 
additional limitation of motion due to the aforementioned 
factors.  

The veteran reported that her back and hip interfered with her 
work sometimes, but she had a special chair to sit in.  Upon 
physical examination the examiner noted that motion stopped when 
pain began.  Some wincing during range of motion testing was also 
noted.  The examiner noted no spasm, weakness, or tenderness.  
The examiner also noted the veteran was able to walk well without 
any limp or appliance, and was able to get in and out of a chair 
easily.  It was noted the veteran was slightly flexed forward at 
about 4 degrees.  Knee jerks were noted as hyperactive and equal.  
The left ankle jerk was noted as slightly diminished.  Range of 
motion in the hip was noted as 122 degrees flexion on the left 
and 152 degrees flexion on the right.  In the spine, flexion to 
the right was to 22 degrees and flexion to the left was to 30 
degrees.  Forward flexion was to 78 degrees and backward 
extension was to 37 degrees.  

In response to specific questions posed by the Board's Remand, 
the examiner stated that the veteran's disability involved the 
joint structure and to a lesser degree the muscles and nerves.  
The examiner also stated the veteran's disorder did cause 
weakened movement.  

The examiner opined a left hip disorder was present and it was at 
least as likely as not that the condition was related to the 
veteran's service-connected hyperlordosis.  The examiner further 
stated being overweight increased the veteran's symptoms.  The 
report reflects diagnoses of degenerative joint disease, 
lumbosacral spine; and degenerative joint disease, left hip, with 
bursitis and muscle strain.  The word "questionable" was 
handwritten in front of each of the aforementioned diagnoses by 
an unknown source.  A June 1998 radiology report of the hip 
reflects no fracture or dislocation and no degenerative changes.  
The report also noted there was no calcification to suggest 
chronic bursitis.  A June 1998 radiology report of the 
lumbosacral spine reflects no fracture or dislocation, and no 
degenerative changes were noted.  

Criteria & Analysis

I.  Hyperlordosis of the Lumbosacral Spine

In the instant case, the veteran is technically not seeking an 
increased rating, since her appeal arises from the original 
assessment of a disability rating.  When a veteran is awarded 
service connection for a disability and subsequently appeals the 
initial assessment of a rating for that disability, the claim 
continues to be well grounded.  Fenderson v. West, 12 Vet. App. 
119 (1999); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson, it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was not 
limited to that reflecting the then current severity of the 
disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
that decision, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) also discussed the concept of the 
"staging" of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  Fenderson v. West, 12 Vet App. 119 (1999).

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
§ Part 4 (1998).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1998).  Separate diagnostic codes 
identify the various disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include 38 C.F.R. §§ 4.1 and 4.2 (1998) which require 
the evaluation of the complete medical history of the claimant's 
condition.  These regulations operate to protect claimants 
against adverse decisions based on a single, incomplete, or 
inaccurate report, and to enable VA to make a more precise 
evaluation of the level of the disability and of any changes in 
the condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all of these elements.  The functional loss 
may be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the motion.  
38 C.F.R. § 4.40 (1998).  Weakness is as important as limitation 
of motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  See 38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. §§ 4.45 and 4.59 (1998) contemplate 
inquiry into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, impaired ability 
to execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  It is the intention of the rating schedule to 
recognize actually painful, unstable, or mal-aligned joints, due 
to healed injury, as at least minimally compensable.  See 
38 C.F.R. §§ 4.45 and 4.59.

Pursuant to 38 C.F.R. § 4.20 (1998), when a disability is not 
found with the rating schedule, it is permissible to rate under a 
closely related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely analogous.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (1998), lumbosacral 
strain with slight subjective symptoms only warrants a 
noncompensable evaluation.  Lumbosacral strain with 
characteristic pain on motion warrants a 10 percent disability 
evaluation.  A 20 percent disability evaluation is warranted for 
lumbosacral strain with muscle spasm on extreme forward bending 
and loss of lateral spine motion, unilateral, in the standing 
position.  

Severe lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion warrants a 40 percent evaluation.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5292 (1998), 
slight limitation of motion of the lumbar spine warrants a 10 
percent disability evaluation.  A 20 percent disability 
evaluation is warranted for moderate limitation of motion of the 
lumbar spine.  Severe limitation of motion of the lumbar spine 
warrants a 40 percent disability evaluation.  

When there is a question as to which of two evaluations should be 
applied to a disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

When, after consideration of all of the evidence and material of 
record in an appropriate case before VA, there is an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1998).

The veteran's hyperlordosis of the lumbosacral spine is currently 
rated as 10 percent disabling.  The veteran contends an increased 
evaluation is warranted because she suffers from severe pain and 
must use a cane to walk.  

A review of the medical evidence of record reflects that upon VA 
orthopedic examination dated in November 1994, the veteran 
complained of pain in her left hip and back.  Range of motion was 
noted as approximately 85 degrees forward bending, 35 degrees 
extension, 35 degrees bilateral bending, and 30 degrees bilateral 
rotation.  The examiner noted that no specific pain was elicited 
during range of motion maneuvers.  However, some tenderness to 
touch was noted in the lumbosacral junction.  The examiner did 
not address weakness, fatigability, or lack of endurance.  

Upon VA examination of the spine dated in June 1998, the veteran 
complained of pain on a daily basis as well as stiffness.  The 
examiner noted no fatigability, and in regard to lack of 
endurance, the veteran reported that she would be unable to run 
if she stood in place for an hour or more.  The veteran also 
reported her back and hip pain interfered with her work at times, 
but she had a special chair to sit in.  The examiner noted a 10 
percent additional limitation of motion due to the aforementioned 
factors.  




The examiner noted no spasm, weakness, or tenderness.  Some 
wincing during range of motion testing was noted.  Range of 
motion testing of the spine revealed forward flexion to 78 
degrees and backward extension to 37 degrees.  Flexion to the 
right was to 22 degrees and flexion to the left was to 30 
degrees.  The examiner noted the veteran's disability involved 
the joint structure and to a lesser degree, the muscles and 
nerves.  

In the absence of competent medical evidence of severe 
lumbosacral strain, or lumbosacral strain with muscle spasm on 
extreme forward bending or loss of lateral spine motion, 
unilateral, in the standing position, an evaluation in excess of 
10 percent is not warranted under Diagnostic Code 5295.  However, 
the Board concludes that a 20 percent evaluation is warranted for 
moderate limitation of motion of the lumbar spine under 
Diagnostic Code 5292.  

Upon VA examination dated in November 1994, range of motion 
testing revealed forward bending to 85 degrees, extension to 35 
degrees, 35 degrees bilateral bending, and 30 degrees bilateral 
rotation.  Upon VA examination dated in June 1998, flexion to the 
right was to 22 degrees and flexion to the left was to 30 
degrees.  Forward flexion was to 78 degrees and backward 
extension was to 37 degrees.  

Additionally, the examiner noted the veteran's disability did 
cause weakened movement and pain, resulting in an additional 10 
percent limitation of motion.  Thus, after consideration of 
38 C.F.R. § 4.40, 4.45, and 4.59, the Board concludes that the 
veteran's disability picture more nearly approximates to moderate 
limitation of motion, a 20 percent disability evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5292.  

The Board notes that the RO failed to specifically report the 
percentage of disability assigned to the veteran's preservice 
hyperlordosis disability, if any.  38 C.F.R. § 3.322 (1998).  As 
such, any preservice disability remains undetermined.

Upon enlistment examination dated in September 1992, the 
veteran's spine and musculoskeletal system were clinically 
evaluated as normal.  Other than a November 1994 VA diagnosis of 
hyperlordosis which is congenital and developmental, the medical 
evidence of record is silent as to any disability percentage 
prior to the veteran's entrance into service.  Thus, the Board 
concludes that assignment of a disability percentage to the 
veteran's preservice hyperlordosis is not warranted.  In light of 
the outcome of this decision, the Board concludes that 
consideration of this issue has not resulted in prejudice to the 
veteran.  See Bernard v. Brown, at 392-394.  

Finally, as the Board has herein assigned one increase, without 
specifying effective dates or differentiating between multiple 
periods, the question of staged ratings has not been decided as 
prejudicial to the veteran; rather, in this case the Board has 
determined that none of the evidence of record supports an 
evaluation higher than that assigned, at any point within the 
appeal.  Accordingly, no prejudice has resulted herein.  Bernard 
v. Brown, 4 Vet. App. at 392-394 (1993).


II.  Bursitis and Muscle Strain of the Left Hip

Criteria & Analysis

Basic entitlement to disability compensation may be established 
for a disability resulting from personal injury suffered or 
disease contracted in the line of duty or for aggravation of a 
preexisting injury suffered or disease contracted in the line of 
duty.  38 U.S.C.A. §  1110 (West 1991).  Service connection 
connotes many factors but basically means that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service in 
the Armed Forces, or if preexisting such service, was aggravated 
therein.  
38 C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. §  3.303(d)(1998).  

Service connection may also be granted for a disability that is 
proximately due to, the result of, or aggravated by a service-
connected disease or injury.  See 38 C.F.R. § 3.310(a) (1998); 
Allen v. Brown, 7 Vet. App. 439 (1995).  In order to show that a 
disability is proximately due to or the result of a service-
connected disease or injury, the veteran must submit competent 
medical evidence showing that the disabilities are causally-
related.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

When all evidence is assembled, the Secretary is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's service medical records reflect complaints of left 
hip pain and various relevant assessments of hip muscle pain and 
low back pain with radiation to the left hip.  An October 1993 
radiographic report of the left hip revealed no evidence of 
fracture, dislocation, or findings of significance.  

Relevant VA treatment records dated from May 1994 to October 1994 
reflect a relevant assessment of bursitis in the left hip.  A 
June 1994 radiographic report of the left hip reflects no 
evidence of active disease or acute trauma and no significant 
abnormality for age.  Upon VA examination dated in November 1994, 
the veteran complained of left hip pain.  The examiner noted 
tenderness and apparent overreaction to touch in the left buttock 
area.  A relevant diagnosis of left buttock pain of undetermined 
etiology was noted.  

Upon VA examination dated in June 1998, the veteran complained of 
pain and stiffness.  Some wincing during range of motion testing 
was noted.  Range of motion in the hip was noted as 122 degrees 
flexion on the left and 152 degrees flexion of the right.  The 
examiner opined that a left hip disorder was present and it was 
at least as likely as not that the condition was related to the 
veteran's service-connected hyperlordosis.  

The examiner also stated that being overweight increased the 
veteran's symptoms.  However, a June 1998 radiology report of the 
hip reflects no fracture or dislocation and no degenerative 
changes.  The report also noted there was no calcification to 
suggest chronic bursitis.  

In light of the June 1998 VA opinion linking the veteran's hip 
disability to her service-connected hyperlordosis, the Board is 
of the opinion that the evidence for and against the veteran's 
claim for service connection for bursitis and muscle strain of 
the left hip, claimed as secondary to service-connected 
hyperlordosis of the lumbosacral spine is in relative equipoise.  
Accordingly, with all reasonable doubt resolved in favor of the 
veteran, the finds that the evidentiary record supports a grant 
of entitlement to service connection for bursitis and muscle 
strain of the left hip as secondary to service-connected 
hyperlordosis of the lumbosacral spine.


ORDER

Entitlement to an initial evaluation of 20 percent for 
hyperlordosis of the lumbosacral spine is granted, subject to the 
governing regulations concerning the payment of monetary 
benefits. 

Entitlement to service connection for bursitis and muscle strain 
of the left hip as secondary to service-connected hyperlordosis 
of the lumbosacral spine, is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

